Beck, Presiding Justice.
1. Under the evidence in this case the jury were authorized to find that in the execution of a common purpose and design the accused was present when the decedent was shot and killed, and that the killing was the result of a conspiracy between the accused and a third party. The homicide was without justification or mitigation, and the jury did not err, under the evidence in the case, in returning a verdict of guilty.
2. The court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent because of illness.